‘




              TEE      A’PTOIRNEY         GENERAL
                           OF TEXAS



                        August 17, 1951


    Hon. Robert S. Calved
    Comptroller of Public Accounts
    Austin, Texas                  Opinion NO. V-1242
                                       Re:   Compensation of the
                                             judges af the 125th
                                             District Court, the
                                             135th District Court,
                                             and the Criminal
                                             District Court No. 3
                                             for Harris County
                                             during the next bi-
    Dear Sir:                                ennium.
                Your    request for an opinion reads in part as
    r0n0w9:
               "There were 136 district courts in being
          before the Fifty-second Legislature met. The
          Legislatune created five new courts namely:
          the 132nd by Senate Bill Number 17, the 88th
          by House Bill Number 195, the 125th by JIouse
          Bill Number 392, the Criminal District Court
          Number 3 of Harris County by House Bill Num-
          ber 311 and the 135th district court by Sen-
          ate Bill Number 408, making a total of $41
          district courts.
                "The Fifty-second Legislature passed
          Senate Bill Number 79 which raised the Dis-
          trict and Criminal District Judges' salary to
          $9,000.00  per year. It also appropriated
          money,to pay 139 district judges at the rate
          of $7,000100 per year by passing House Bill
          Number 426. This Le islature also passed
          Senate Bill Number 427 making appropriation
          to supplen&nt the appropriation in House Bill
          Number 426.

               "This department would like tp know
          which three district courts of the five new
          ones created will be included in HQUSe Bill
Hon. Robert S. Calvert, page 2 (V-1242)


     Number 426 and Senate Bill Number 467 as to
     paying the salary of their district judges
     at the rate of $9,000.00 per year on and
     subsequent to September 1, 1951? For your
     information, House Bill Number 392 and House
     MU, Nwber 311 make an appropriation of
     $7,OQO.O0 for each year of the biennium to
     pay the s=larJtof the district judges of the
     125th Dis‘ttiutCourt and the Criminal Dis-
     trict Court ~%mrber 3 of Harris County. In
     the event you hold that the District Judge
     of the 135th District Court does not have
     money appropriated to him by House Bill
     Number 426,is thslaany money appropriated
     under any other Act to payshis salary on
     and after September 7, 1951?
           House Bill 426, Acts 52nd Leg., 195l(passed
May 10, 1951 and approved by the Governor on June 28,
1951), appropriates to the Judiciary Sectioq of the
Comptroller's office $973,000,00 per annum for the pay-
ment of "Salaries of 139 District Judges and Criminal
District Judges at $7,000.00 per year." There was ap-
propriated by House Bill 426 the sum of $108,000.00
per annum to,the Su reme Court for payment of Walar-
ies: Judges, 9 at i12,OOO.OO per year"; the sum of
$~O,OOO.OO per annum to the Court of Criminal Appeals
and Commission in Aid of Court of Criminal Appeals for
payment of Valaries:    1. Judges, 3 at $12,0,00,00per
year; 2, Judges of Commission in Aid of Court of Crim-
inal Appeals, 2 at $12,000.00 per year"; the sum of
)330,000.00 per annum for payment of salaries of the
Judges of Courts of Civil Appeals (33) at $lO,OOO.OO
per year,*
          The above mentioned appropriations were sup-
plemented by the enactmetitof Senate Bill 467, Acts 52nd
Leg., 1951 (passed June 7, 1951 and approved by the Gov-
ernor June 21, 1951), which appropriated Wfor each year
of the biennium beginning September 1, 1951 and snding
August 31 1953, the sum of Three Hundred Eighty-six
Thousand dollars ($386,000.00) to supplement the appro-
priation for the judiciary salaries provided in H. B. 426,
52nd Legislature, Regular Ses., 1951, this supplemental
appropriation, to Day the additional rate of salarids of the
Hon. Robert S. Calvert, page 3 (v-12421


Justices. Judges. ana Commissioners of the Supreme Court,
Court of Criminal Appeals, Courts of Civil Appeals, Dis-
trict Cburts and Criminal District Courts mproviaed in
S. B. 79. 52na Ledslature. Regular Session, 1951." Em-
phasis added.
           Senate Bill 79* Acts 52nd Leg., 1951 (passed
May 17, 1951), increased the salaries from and after
August 31, 1951 of (a) the Justices of the Supreme Court
and the Jud es and Commissioners of the Court of Criminal
Appeals to f15,OOO.OO per annum; (b) Justices of the
Courts of Civil Appeals to $12,000.00 per annum; and (c)
Jud es of the District Courts and Criminal District Courts
to 8~9,000,OO per annum. Therefore, it is our opinion that
Senate B~ill467 supplements the appropriation in House
Bill 426 in the following amounts:

   1.    Salaries of Justices of
         ,theSupreme Court (9)           27,000 per annum
                                        7$3,000 times 9)
   2.    Salaries of Judges of the
         Court of Criminal Appeals
          (3)                            9,000 per annum
                                        7#3,000 times 3)
   3. Salaries of the Commis-
         sioners of the Court of
         Criminal Appeals (2)           $6,000 per annum
                                        ($3,000 times 2)

   4. Salaries of the Justices of
          the Courts of Civil Appeals
          (33)                          $66,000 per annum
                                        ($$2,000times 33)

   5. Salaries of the Judges of
          the District Courts and
          Criminal District Courts
          (139)                         $278,000 per annum
                                        ($2,000 times 139)
            Section 2 or Senate ~111 467, supra, provides:
             "Payment of salaries under this appro-
        priation shall be made in accordance with
        the provisionsor House Bill No. 426, 52nd
        Legislature, Regular Session, 1951, "
Hon. Robert S. Calvert, page 4 (V-1242)


          In view of the foregoing, it was clearly the
intention of the Legislature in the enactment of Senate
Bill 467 to supplement only those salaries prescribed
in House Bill 426. In other words, only the salaries
of the Judges of the,139 District Courts and Criminal
District Courts provided in House Bill 426 were sup-
plemented rather than 141 District Courts and Criminal
District Courts which will be in existenoe on Septem-
ber 7, 1951.
          Therefore, the question for our determina-
tion is the applicability of House Bill 426 to the
Judges of the 88th, 125th, 132na, and 135th Judicial
Districts and the Judge of the Criminal District Court
No. 3 of Harris County all of which were created by
the 52na Legislature.
          The 88th Judicial District-was created by
House Bill 195, Aots 52na Leg,, 1951, which was passed
April 4, 1951, and became effective April 20, 1951
(date of Governor's signature), since it contained an
emergency clause and passed both Houses by the requir-
ed two-thirds record vote (House 109 - 12 and Senate
   - 1). No appropriation is contained in House Bill
z5    However, House Bill 794 of the 52nd Legislature
makis an appropriation to the Judiciary Section of the
Comptroller's office in payment of the salary of the
Judge of the 88th Judicial District. This appropria-
tion expires August 31, 1951.
          The 125th Judicial District was created by
House Bi11,392, Acts 52nd Leg., 1951, which was pas-
sed May 15, 1951 and became effective June 1, 1951
(date of~Governor's signature), since it contained an
emergency clause and passed both Houses by the requir-
ed two-thirds record vote (House 120 - 1 and Senate
21 - 51.~ Section 4 of House Bill 392, Acts 52nd Leg.,
1951, ch. 308, p0 504, provides:
             "There is hereby appropriated out of
        funds-in the State Treasury not otherwise
        appropriated for the current biennium end-
        ing August 31, 1951, the sum of Two Thou-
        sand Dollars ($2,000), or so much thereof
        as is necessary to pay the salary of the
Hon. Robert S. Calvert, page 5 (V-1242)


     Judge of the said court, as provided by law
     for District Judges; there is hereby ap-
     prop&dated out of funds in the State Treas-
     ury $or the fiscal year commencing Septem-
     ber $, 1951, and ending August 31, 1952,
     the 8um of Seven Thousand Dollars ($7,000)
     or SQ much thereof as is necessary to pay
     the salary oftthe Judge of said court; there
     is hereby appropriated out of funds in the
     Stat9 Treasury not othemise appropriated
     for the fiscal year commencing September 1,
     1952, and ending August 31 1953, the sum
     of Seven Thousand Dollars i$7,000), or so
     much thereof as is necessary to pay the
     salary of the Judge of said court.1T
          The 132na Judicial District was created by Sen-
ate Bill 17; Aots 52nd Leg., 1951, which was passea on
Bebruary 15, 1951 and became effective February 22, 1951
{date of Governor"s signature), since it contained an
qmergency clause and passed both Houses by the required
two-thirds record vote (House 112 - 0 and Senate 26 - 1).
No appropriation is contained in Senate Bill 17. Bow-
dver, House Bill 795 of the 52nd Legislature m&es an
appropriation to the Judiciary Section of the Comptrol-
ler's office in payment of the salary Qf the Judge of
the .132nd~JuaicialDistrict. This appropriation expires
August 31, 1951.
          The 135th Judicial District was createa by Sen-
 te Bill 408, Acts 52na Leg., 1951, which was passed May
12. 1951 and will become effective September 7, 1951 (90
days after date of adjournment of the Legislature), since
it was passed by a viva vote vote in the Senate. No ap-
propriation is contained in Senate Bill 408.
          The Criminal District Court No, 3 of Harris
.Comty was created by House Bill 311, Acts 12nd Leg.,
1951, ~whioh was passed May 16, 1951 an4 became effective
June 1, 1951 (date of Governorqs signature), since it
contained an emergency clause and passed both Houses by
tpe required~.tpp-o~thirds,.record
                                vote (House 124 - 0 and
Senate 27 - 2), Seotion 7 oi House Bill 311, Acts 52nd
Leg., 1951~,ch. 307, p. 500, provides:
 Hon. Robert S. Calvert, page 6 (V-1242)


            “There is hereby appropriated out of
      funds in the State Treasury not ot erwise
      appropriated for the current biennfum end-
      ing August 31 1951 the sum of Two Thou-
      sand Dollars I#2,000), or so much thereof
      as is necessary to pay the salary of the
      judge of said court, as provided by law
      for district judges; there is hereby appro-
      priated out of funds in the State Treasury
      for the fiscal year commencing September 1,
      1951, and ending August 31 1952, the sum
      of Seven Thousand Dollars 1$7,000)) or so
      much thereof as is necessary to pay the
      salary of the judge of said court; there
      is hereby appropriated out of funds in the
      State Treasury not otherwise appropriated
      for the fiscal year commencing September 1,
      1952, and ending August 31 1953, the sum
      of Seven Thousand Dollars 1$7,000); or so
      much thereof as is necessary to pay the
      salary of the judge of said court.”
           You have informed us in your request that prior
to the convening of the 52nd Legislature, there were in
existence 136 district courts and criminal district courts
As noted above , prior to the passage of House Bill 426 on
May 10, 1951, the 52nd Legislature created two additional
judicial districts: namely, the 88th and 132nd. Sub&
sequent to the passage of House Bill 426, the 52na Legi-
slature created the 125th and 135th Judicial District
Courts and the Criminal District Court PO. 3 of Harris
County.
           Since the 52nd Legislature created five dis-
trict courts and criminal af8t-et courts in addition to
the 136 already in existence and a propriated money in the
general appropriation act (H.R’,l;Z
                                  4 ) for 139 district jud-
ges, it obviously intended for the act to be applicable
to the 88th, 132nd, and 135th Judicial DiatricQ for the,
acts creating these districts contained no appropriation,
while the acts creatingthe 125th Judicial District and the
Criminal District Court No. 3 of Harris County contained
appropriations for payment of the respective salaries of
the judges of those courts, By this construction we give
effect to each act of the Legislature,
flon.Robert S. Calvert, page 7 (V-1242)


           You are therefore advised that the salaries
of the judges of the 8&h, 132na, and 135th District
Courts are to be paid from the appropriations contained
in House Bill 426 as supplem$ntea by Senate Bill 467.
The salary of the Judge of the 125th District is to be
from the appropriation contained in Section 4 of House
Bill 392. The salary of the Judge of the Criminal Dis-
trict Court No. 3 of Harris County is to be paid from the
appropriation contained in Section 7 of House Bill 311.
It is also noted that Senate Bill 79 constitutes m
existing law authorizing the Legislature at a future date
to appropriate an additional amount of money sufficient
to pay the Judge of the 125th Judicial District and the
Judge of the Criminal District Court No. 3 of Harris
County a total of $9,000 per annUn each for the biennium
in which there has been appropriated thus far only $7,000
per annum.
           Tpe ap ropriation contained in House Bill 426
as supplemented b House Bill 467 cannot be made available
to the Judge of tie
                 % 135th Judicial District until the ef-
fective date (September 7, 1951) of the act (S. B. 408)
creating the court. Tex. Const., ATt. III, Sec. 44.
           We would like to point out that Section 2 of
House Bill 775 of the '52nd Legiglature (Art. 3912e-4c,
V. C. S.), applicable to countiqs having a population of
600,000 or more inhabitants, provides:
          "In all such Counties, the Judges of the
     several District and Criminal District Courts
     shall each receive from County funds for all
     juaici+ anQ administrative services required
     of them an annual salary or a$lowance of Five
     Thousaqd Dollars ($5,CJOO),to be paid by the
     Commisgioneis Court out of an funds available
     for that puppose, In twelve (x2) equal month-
     ly installments. Tfre~adaiuional compensation
     provided to be paid to the District Judges
     shall be in lieu of all other ComDensation
     heretofore provided to be paid such Judges
     out of County funds; but shall be iq addition
     to the salary payable out of State fu$ds in
Hon. Robert S. Calved., page 8 (V-1242)


          such counties, provided however any amount
           paid by the State in excess of Seven Thou-
          atml Dollars ($7,000) shall reduce the
          County's payment by the same amount, pro-
          vided however that the salary of the Judges
          of the several District and Criminal Dis-
          trict Courts of such Counties from both
          State and County funds shall not exceed
          Twelve Thousand Dollars ($12,000) per an-
          num."
               By virtue of the above quoted provisions,
     Harris Countyis authorized to pay the Judge of the
     125th Judicial District and the Judge of the Crim-
     inal District Court No. 3 of Harris County an an-
     nual salary of $5,000.00 for all judicial and aa-
     ministrative services required of them in addition
     to the $7,000.00 paid by the State. Harris County
     is also authorized to pay the remaining district
     judges and the criminal district judges an annual
     salary of $3,000.00 for all judicial and adminis-
     trative services required of them in addition to
     the $9,000.00 to be paid by the State. Therefore,
     all district judges and criminal district judges
     in counties having a population of 600,000 or more
     inhabitants may be paid an annual salary of $12,-
     000.00 from State and County funds.



               The Comptroller of Public Accounts
          is authorized to pay the salaries of the
          Judges of the 88th, 132na, and 135th Dis-
          trict Courts out of the ap ropriations
          contained in House Bill 42i: Acts 52na
          Leg., 1951 (General Appropriation Act),
          as supplemented by Senate Bill 467, Acts
          52na Leg,, 1951. The salary of the Judge
          of the 125th District Court may be paid
          from the appropriation contained in Section
          4, of House Bill 392, Acts 52nd Leg., 1951.
          The salary of the Judge of the Criminal
.




    Hong Robert S. Calvert, page   9 (V-1242)


         Distriot Court No. 3 of Harris County may
         be paid from the appropriationcontained
         ln'Seotion'7OS House Bill 311, Acts 52na
         Leg., 1951.
    APPROVED:                             Yours very truly,
    J. C. Davis, Jr.                        PRICE DANIEL
    County Affairs Division               Attorney General
    Everett Hutohinson
    Executive Assistant
    Charles D. Mathews
    First Assistant
    JR:aw:awo